The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 10/05/22.  Claims 1-9, 11-18, 20 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   Accordingly this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US patent # 6601167) in view of Kudaravalli (US patent # 10176104). 	With respect to independent claims 1, 13 (claim 13 used as exemplary claim on account of encompassing all elements of claim 1) Gibson discloses: An eXecute-In-Place (XIP) control method [XIP control method – Gibson col 5 lines 9-19], comprising: 
{claim 1 applicable}              acquiring a first memory address to be read by a processor circuit according to a command outputted from the processor circuit [Once UltraNAND is initialized, the system micro-controller can begin fetching code directly out of the UltraNAND data registers (fetching code requires an address according to fetch command, as evidenced by disclosure that “within the address range decoded by the system to select the memory”) - Gibson col 11 lines 15-25 in view of col 11 lines 26-33]; 
{claim 1 applicable}              searching an address lookup table according to the first memory address [search address lookup in table-like memory structure – Kudaravalli col 9 line 56 – col 10 line 15 - in view of - branch target buffer (BTB) 74 (also known as a branch target address cache (BTAC)) for predicting the target address to which program flow is redirected in the event that a branch is predicted taken – Kudaravalli col 9 lines 12-15; execute stage 20 receives the issued micro-operations and has a number of execute units for carrying out processing operations for different classes of micro-operations … an address generation unit 26 for generating addresses for load/store operations and triggering translation of virtual addresses into physical addresses using a translation lookaside buffer - Kudaravalli col 3 lines 42-61;  … since SRAM-based storage circuitry may need to be looked up for the fetch address of a block of instructions to be fetched in order to identify the branch outcome and predicted target address. For example the branch outcome predictor 72 or the BTB 74 may have a cache-like structure and looking up the cache may require comparison of portions of a fetch address against tags stored in each entry of a given set of locations within the predictors 72, 74. This tag comparison operation can consume power - Kudaravalli col 9 lines 16-26], in order to output a matched address [branch outcome predictor 72 or the BTB 74 may have a cache-like structure and looking up the cache may require comparison of portions of a fetch address against tags stored in each entry of a given set of locations within the predictors 72, 74. This tag comparison operation can consume power - Kudaravalli col 9 lines 16-26] [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump … If the processor uses a high memory address for the first words of boot code, the code must include a jump instruction that will change the processor address to a lower address that is still within the address range decoded by the system to select the memory 32 - Gibson col 11 lines 15-33 in view of col 12 lines 8-10 teaching “Memory mapped base address for the UltraNAND‌ device. This address must cause the UltraNAND‌ device to be selected when read” such that the use of a memory map implicitly teaches an address lookup/search via map/table, particularly in view of Kudaravalli col 9 lines 16-26]; 
              acquiring a program to be executed by the processor circuit according to the command [code is fetched for execution of program/code - Gibson col 11 lines 15-25], and 
              decoding the program to output a jump address [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump … If the processor uses a high memory address for the first words of boot code, the code must include a jump instruction that will change the processor address to a lower address that is still within the address range decoded by the system to select the memory 32 - Gibson col 11 lines 15-33]; 
              generating a forecast address according to a predetermined value and the first memory address [prediction address - Kudaravalli col 9 line 56 – col 10 line 15] [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump, either forward or backward. This ensures that there is no discontinuity between instructions read from the UltraNAND by any processor instruction prefetching logic and the actual instruction execution sequence - Gibson col 11 lines 19-25;  Many processors have an instruction fetch state machine that reads instructions into a buffer ahead of the actual use of instructions by the instruction execution state machine of the processor. This is often referred to as the prefetching of instructions – Gibson col 4 lines 45-48 -  prefetching is done according to a forecast address determined according to a predetermined value and a base fetch memory address; If the precise number of words that must be skipped cannot be predicted (implicitly teaching that a forecast/prediction is made), the code will need to include enough No-operation (NOP) instructions following the jump instruction so as to ensure that the instruction to follow the jump cannot be discarded - Gibson col 4 lines 65-67]; 
              outputting one of the matched address, the jump address, and the forecast address as an estimated address [jump address will cause jump to a predetermined address - Gibson col 4 line16 & lines 45-67; Since the exact alignment of the code within the string copy may not be known, it is necessary to use relative branches (forecast address) within the portion of the bootstrap program that is loaded into XIP memory Gibson col 5 lines 38-42 in view of Kudaravalli col 9 line 56 – col 10 line 15], and 
{claim 1 applicable}              outputting the estimated address as a predicted address [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump, either forward or backward. This ensures that there is no discontinuity between instructions read from the UltraNAND by any processor instruction prefetching logic and the actual instruction execution sequence - Gibson col 11 lines 19-25;  Gibson col 4 lines 45-67]; and 
{claim 1 applicable}              prefetching a data from a memory according to the predicted address for the processor circuit [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump, either forward or backward. This ensures that there is no discontinuity between instructions read from the UltraNAND by any processor instruction prefetching logic and the actual instruction execution sequence - Gibson col 11 lines 19-25; Gibson col 4 lines 45-67],
{claim 1 applicable}              wherein the XIP controller circuit is further configured to compare a new memory address with the predicted address, and if the new memory address is different from the predicted address, the XIP controller circuit outputs the new memory address as the predicted address, wherein the new memory address is a memory address to be read by a next command outputted from the processor circuit [prediction address - Kudaravalli col 9 line 56 – col 10 line 15 & col 14 lines 33-45 which teaches the concepts of predicting addresses either sequentially or using past history or complex access patterns to determine a next address to prefetch, and in the case of misprediction, the prefetcher may be directed to prefetch a (new) different block of addresses] [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump, either forward or backward. This ensures that there is no discontinuity between instructions read from the UltraNAND by any processor instruction prefetching logic and the actual instruction execution sequence - Gibson col 11 lines 19-25;  Many processors have an instruction fetch state machine that reads instructions into a buffer ahead of the actual use of instructions by the instruction execution state machine of the processor. This is often referred to as the prefetching of instructions – Gibson col 4 lines 45-48 -  prefetching is done according to a forecast address determined according to a predetermined value and a base fetch memory address; If the precise number of words that must be skipped can not be predicted (implicitly teaching that a forecast/prediction is made), the code will need to include enough No-operation (NOP) instructions following the jump instruction so as to ensure that the instruction to follow the jump can not be discarded - Gibson col 4 lines 65-67 in view of Kudaravalli col 9 lines 22-26]
               comparing a new memory address with the predicted address, wherein the new memory address is a memory address to be read by a next command outputted from the processor circuit, and if the new memory address is different from the predicted address, outputting the new memory address as the predicted address [Kudaravalli fig 7 in view of col 9 lines 20-26 & Kudaravalli col 14 lines 33-45 which teaches the concepts of predicting addresses either sequentially or using past history or complex access patterns to determine a next address to prefetch, and in the case of misprediction, the prefetcher may be directed to prefetch a (new) different block of addresses].
	Gibson does not explicitly disclose searching an address lookup table according to the first memory address in order to output a matched address, although Gibson appears to implicitly teach this limitation, albeit not using the specific claim terms.
Nevertheless, in the same field of endeavor Kudaravalli teaches: Means for instruction predecoding wherein branch outcome predictor 72 or the BTB 74 may have a cache-like structure (lookup-table structure) and looking up the cache may require comparison of portions of a fetch address against tags stored in each entry of a given set of locations within the predictors 72, 74 - Kudaravalli col 9 lines 16-26.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to search an address lookup table according to a first memory address in order to output a matched address in the invention of Gibson as taught by Kudaravalli because it would be advantageous for helping to avoid hazards between instructions, and hence increasing the extent to which the execution order of the series of instructions can be varied relative to the program order in which they were fetched. This can help improve performance by increasing the chance that a later instruction can execute while an earlier instruction is waiting for operands to become available (Kudaravalli col 3 lines 13-19)
	With respect to dependent claim 2 Gibson/Kudaravalli discloses wherein the XIP controller circuit is configured to acquire a first memory address to be read by the processor circuit according to the command, and to search an address lookup table according to the first memory address, in order to determine whether a matched address exists in the address lookup table to generate the predicted address [branch outcome predictor 72 or the BTB 74 may have a cache-like structure and looking up the cache may require comparison or portions of a fetch address against tags stored in each entry of a given set of locations within the predictors 72, 74. This tag comparison operation can consume power - Kudaravalli col 9 lines 16-26].
	With respect to dependent claim 3 Gibson/Kudaravalli discloses wherein if the matched address does not exist in the address lookup table, the XIP controller circuit is configured to update the first memory address to the address lookup table and to update a second memory address to the address lookup table to be the matched address corresponding to the first memory address [When the fetch stage 10 fetches a group of instructions from the cache 6, it may check the predecode information and forward the address 78 and branch presence indicator 80 for that block of instructions to the branch presence logic 76 which may maintain a storage structure which caches the branch presence indicators for a number of recently encountered fetch addresses. When a fetch address is input to the branch predictor 8 then this may be looked up in the branch presence storage structure and the branch presence logic 76 may then determine whether there is at least one branch in the corresponding block of instructions. If there are no branches in the current block, a signal 82 is issued to one or more branch prediction resources (e.g. the BTB 74 or branch outcome predictor 72) suppressing at least one prediction action - Kudaravalli col 9 lines 40-55].
	With respect to dependent claim 4 Gibson/Kudaravalli discloses wherein the second memory address is the new memory address, or is the predicted address that is determined by the XIP controller circuit in response to the command [When the fetch stage 10 fetches a group of instructions from the cache 6, it may check the predecode information and forward the address 78 and branch presence indicator 80 for that block of instructions to the branch presence logic 76 which may maintain a storage structure which caches the branch presence indicators for a number of recently encountered fetch addresses. When a fetch address is input to the branch predictor 8 then this may be looked up in the branch presence storage structure and the branch presence logic 76 may then determine whether there is at least one branch in the corresponding block of instructions. If there are no branches in the current block, a signal 82 is issued to one or more branch prediction resources (e.g. the BTB 74 or branch outcome predictor 72) suppressing at least one prediction action - Kudaravalli col 9 lines 40-55 in view of col 14 lines 33-45]. 
	With respect to dependent claim 5 Gibson/Kudaravalli discloses wherein the XIP controller circuit is configured to acquire a program to be executed by the processor circuit according to the command, and to decode the program to determine a jump address, in order to determine the predicted address [boot loader includes a state machine which, in response to initialization of the computer system, controls the sequential access memory to read the boot program and then controls the processor to jump to the boot program in the sequential access memory – Gibson abstract in view of col 11 line 58-65].
	With respect to dependent claim 6 Gibson/Kudaravalli discloses wherein the XIP controller circuit is configured to acquire a first memory address to be read by the processor circuit, and to generate a forecast address according to the first memory address and a predetermined value, in order to determine the predicted address [prediction address - Kudaravalli col 9 line 56 – col 10 line 15] [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump, either forward or backward. This ensures that there is no discontinuity between instructions read from the UltraNAND by any processor instruction prefetching logic and the actual instruction execution sequence - Gibson col 11 lines 19-25;  Many processors have an instruction fetch state machine that reads instructions into a buffer ahead of the actual use of instructions by the instruction execution state machine of the processor. This is often referred to as the prefetching of instructions – Gibson col 4 lines 45-48 -  prefetching is done according to a forecast address determined according to a predetermined value and a base fetch memory address; If the precise number of words that must be skipped can not be predicted (implicitly teaching that a forecast/prediction is made), the code will need to include enough No-operation (NOP) instructions following the jump instruction so as to ensure that the instruction to follow the jump can not be discarded - Gibson col 4 lines 65-67].
	With respect to dependent claim 7 Gibson/Kudaravalli discloses wherein the first memory address and the forecast address are successive memory addresses [After dealing with any adjustments to the instruction fetch address as just described, the next task is to copy the second portion of the boot code to RAM. The next instructions of boot code preferably cause a "string copy" operation which results in a sequential group of the immediately following words in the memory 32 being copied into an Execute in Place (XIP) volatile random access memory. This group of words is the second portion of boot code that is embedded within the first portion of boot code. The XIP memory can be the RAM 16 or can alternatively be a cache or other memory in the processor 14 – Gibson col 5 line 19-29].
	With respect to dependent claim 8 Gibson/Kudaravalli discloses wherein the XIP controller circuit is configured to determine a matched address, a jump address, and a forecast address according to the command, and to output one of the matched address, the jump address, and the forecast address as an estimated address, and to output the estimated address as the predicted address, wherein the matched address is determined according to the command and a lookup table [search address lookup in table-like memory structure – Kudaravalli col 9 line 56 – col 10 line 15 - in view of - branch target buffer (BTB) 74 (also known as a branch target address cache (BTAC)) for predicting the target address to which program flow is redirected in the event that a branch is predicted taken – Kudaravalli col 9 lines 12-15; execute stage 20 receives the issued micro-operations and has a number of execute units for carrying out processing operations for different classes of micro-operations … an address generation unit 26 for generating addresses for load/store operations and triggering translation of virtual addresses into physical addresses using a translation lookaside buffer - Kudaravalli col 3 lines 42-61;  … since SRAM-based storage circuitry may need to be looked up for the fetch address of a block of instructions to be fetched in order to identify the branch outcome and predicted target address. For example the branch outcome predictor 72 or the BTB 74 may have a cache-like structure and looking up the cache may require comparison of portions of a fetch address against tags stored in each entry of a given set of locations within the predictors 72, 74. This tag comparison operation can consume power - Kudaravalli col 9 lines 16-26], the jump address is determined by decoding a program according to the command [boot loader includes a state machine which, in response to initialization of the computer system, controls the sequential access memory to read the boot program and then controls the processor to jump to the boot program in the sequential access memory – Gibson abstract in view of col 11 line 58-65], and the forecast address is a next memory address of a memory address to be read by the command [prediction address - Kudaravalli col 9 line 56 – col 10 line 15] [If the processor in the system uses a low memory address for the beginning of boot code, the boot code stored in the flash device will not cause the micro-controller to attempt to branch, or jump, either forward or backward. This ensures that there is no discontinuity between instructions read from the UltraNAND by any processor instruction prefetching logic and the actual instruction execution sequence - Gibson col 11 lines 19-25;  Many processors have an instruction fetch state machine that reads instructions into a buffer ahead of the actual use of instructions by the instruction execution state machine of the processor. This is often referred to as the prefetching of instructions – Gibson col 4 lines 45-48 -  prefetching is done according to a forecast address determined according to a predetermined value and a base fetch memory address; If the precise number of words that must be skipped can not be predicted (implicitly teaching that a forecast/prediction is made), the code will need to include enough No-operation (NOP) instructions following the jump instruction so as to ensure that the instruction to follow the jump can not be discarded - Gibson col 4 lines 65-67].
	With respect to dependent claim 9 Gibson/Kudaravalli discloses wherein the matched address or the jump address is given priority to be outputted as the estimated address [Gibson col 11 lines 18-39].
	With respect to dependent claim 11 Gibson/Kudaravalli discloses wherein the XIP controller circuit comprises: a control logic circuit configured to acquire a first memory address according to the command and to search an address lookup table according to the first memory address [Kudaravalli col 9 lines 21-26], and to prefetch a program to be executed by the processor circuit from the memory [Kudaravalli col 1 lines 60-64]; a data buffer circuit configured to temporarily store the data or the program [Gibson col 4 lines 45-67]; a decoder circuit configured to decode the program to determine a jump address [decode stage 12. The decode stage 12 decodes the fetched instructions to identify the type of operations to be performed and generates corresponding macro-operations which are passed to the remaining stages of the pipeline - Kudaravalli col 2 lines 57-61; boot loader includes a state machine which, in response to initialization of the computer system, controls the sequential access memory to read the boot program and then controls the processor to jump to the boot program - Gibson abstract]; an address adjustment circuit configured to sum up a predetermined value and the first memory address, in order to generate a forecast address [instruction uses post-indexed addressing, which means that the store (equally applicable to a load) is carried out using an address generated based on a base address stored in a register R2, with the base register R2 subsequently being updated by adding an offset value (an immediate value of 20 in this example) to the base address, so that a subsequent instance of executing the same instruction would access a different address as the base register would now have changed. Combining both the store operation itself and the address update into a single program instruction can help improve code density and reduce the amount of storage required in the instruction cache 6 and the fetch bandwidth associated with a given program - Kudaravalli col 5 lines 26-38;  A branch predictor 8 predicts the outcome of any branch instructions and uses the predicted outcomes to determine a series of fetch addresses representing the predicted flow of program execution - Kudaravalli col 2 lines 51-55]; a selector circuit configured to output one of the matched address, the jump address, and the forecast address according to a predetermined priority as an estimated address [Gibson col 4 lines 14-16; col 11 lines 19-34]; and a multiplexer circuit [Gibson col 7 lines 7-18] configured to output the estimated address as the predicted address according to a selection signal.
	With respect to dependent claim 12 Gibson/Kudaravalli discloses wherein the XIP controller circuit further comprises: a comparison logic circuit configured to compare the predicted address with a second memory address, in order to output a control signal, wherein the second memory address is the new memory address, and if the predicted address is different from the second memory address, the control logic circuit is configured to adjust the selection signal in response to the control signal, in order to control the multiplexer circuit to output the second memory address as the predicted address [Kudaravalli fig 7 in view of col 9 lines 20-26 & col 14 lines 33-45]. 
	With respect to dependent claim 14 Gibson/Kudaravalli discloses wherein searching the address lookup table according to the first memory address comprises: determining whether a previous address, which is the same as the first memory address, exists in the address lookup table; and if the previous address exists in the address lookup table, outputting an expected address corresponding to the previous address as the matched address [Kudaravalli col 9 lines 16-26].
	With respect to dependent claim 15 Gibson/Kudaravalli discloses if the previous address does not exist in the address lookup table, updating the first memory address to the address lookup table; and updating a second memory address to the address lookup table to be the expected address corresponding to the first memory address, wherein the second memory address is the predicted address or the new memory address [instruction uses post-indexed addressing, which means that the store (equally applicable to a load) is carried out using an address generated based on a base address stored in a register R2, with the base register R2 subsequently being updated by adding an offset value (an immediate value of 20 in this example) to the base address, so that a subsequent instance of executing the same instruction would access a different address as the base register would now have changed. Combining both the store operation itself and the address update into a single program instruction can help improve code density and reduce the amount of storage required in the instruction cache 6 and the fetch bandwidth associated with a given program - Kudaravalli col 5 lines 26-38 in view of col 14 lines 33-45;  A branch predictor 8 predicts the outcome of any branch instructions and uses the predicted outcomes to determine a series of fetch addresses representing the predicted flow of program execution - Kudaravalli col 2 lines 51-55 in view of col 14 lines 33-45].
	With respect to dependent claim 16 Gibson/Kudaravalli discloses wherein decoding the program to output the jump address comprises: decoding the program to determine that the program comprises a jump instruction; determining an offset value according to the jump instruction; and summing up the first memory address and the offset value, in order to generate the jump address [Jump address decode functionality as disclosed in Gibson in view of: instruction uses post-indexed addressing, which means that the store (equally applicable to a load) is carried out using an address generated based on a base address stored in a register R2, with the base register R2 subsequently being updated by adding an offset value (an immediate value of 20 in this example) to the base address, so that a subsequent instance of executing the same instruction would access a different address as the base register would now have changed. Combining both the store operation itself and the address update into a single program instruction can help improve code density and reduce the amount of storage required in the instruction cache 6 and the fetch bandwidth associated with a given program - Kudaravalli col 5 lines 26-38;  A branch predictor 8 predicts the outcome of any branch instructions and uses the predicted outcomes to determine a series of fetch addresses representing the predicted flow of program execution - Kudaravalli col 2 lines 51-55].
	With respect to dependent claim 17 Gibson/Kudaravalli discloses wherein generating the forecast address according to the predetermined value and the first memory address comprises: summing up the predetermined value of the first memory address, in order to generate the forecast address, wherein the first memory address and the forecast address are successive memory addresses [instruction uses post-indexed addressing, which means that the store (equally applicable to a load) is carried out using an address generated based on a base address stored in a register R2, with the base register R2 subsequently being updated by adding an offset value (an immediate value of 1 may be used) to the base address - Kudaravalli col 5 lines 26-38].
	With respect to dependent claim 18 Gibson/Kudaravalli discloses wherein the matched address or the jump address is given priority to be outputted as the predicted address [Gibson col 11 lines 18-39].
	With respect to dependent claim 20 Gibson/Kudaravalli discloses if the new memory address is the same as the predicted address, prefetching the data according to the predicted address [Kudaravalli fig 7 in view of col 9 lines 20-26].

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 9 that “Based on the above, the above citations merely teach that a branch target buffer (BTB) or a branch predictor is utilized to predict whether a branch instruction (e.g., jump instruction) is taken or not taken. A tag stored in the lookup table of the BTB or the predictor can be compared with a fetched address to achieve the prediction, and serval operations may be suppressed to save power. Applicant respectfully submits that the above citations are silent on predicting an address by comparing an address to be read in response to a current command with an address to be read in response to a next command.  Accordingly, Gibson in view of Kudaravalli fails to explicitly disclose the claimed feature of “...determine a predicted address of the memory to be read by a next operation of the processor circuit in response to the command, in order to prefetch data from the memory according to the predicted address, wherein the XIP controller circuit is further configured to compare a new memory address with the predicted address, and if the new memory address is different from the predicted address, the XIP controller circuit outputs the new memory address as the predicted address, wherein the new memory address is a memory address to be read by a next command outputted from the processor circuit.” Claim 1 is thus allowable over Gibson and Kudaravalli.”  	     [The examiner respectfully submits that Kudaravalli teaches “system may have a prefetch predictor which predicts which instructions are likely to be needed in the instruction cache 6 in future, before they are actually required by the fetch stage 10. Any known instruction prefetching mechanism can be used for this, for example a next line predictor which keeps prefetching cache lines with sequential addresses until reset when the fetch stage signals that a cache line not present in the cache is required. Alternatively, some instructions prefetchers may predict more complex instruction access patterns based on past history. On other occasions, if there has been a branch misprediction or other unexpected event, then the prefetcher may be directed by the fetch stage 10 to prefetch a (new) different block of addresses.” Kudaravalli col 14 lines 33-45.  In other words, when a misprediction occurs and a next read address is not coincident with what was predicted the next read address would be, a new address is fetched/output such that the new memory address is a memory address to be read by a next command outputted from the processor circuit
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133